Name: COMMISSION REGULATION (EC) No 1020/95 of 5 May 1995 amending Regulations (EC) No 1081/94, (EC) No 1166/94, (EC) No 408/95 and (EC) No 544/95 on the opening of invitations to tender for the refund for the export of cereals to all third countries
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  trade policy;  trade
 Date Published: nan

 6. 5. 95 rwn Official Journal of the European Communities No L 103/ 19 COMMISSION REGULATION (EC) No 1020/95 of 5 May 1995 amending Regulations (EC) No 1081/94, (EC) No 1166/94, (EC) No 408/95 and (EC) No 544/95 on the opening of invitations to tender for the refund for the export of cereals to all third countries shorter period of validity for licences issued after the entry into force of this Regulation, HAS ADOPTED THIS REGULATION : Article 1 In Regulations (EC) No 1081 /94, (EC) No 1166/94, (EC) No 408/95 and (EC) No 544/95 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and Regulation (EC) No 3290/94 (2), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1533/93 of 22 June 1993 laying down certain detailed rules for granting export rules under Council Regulation (EEC) No 1766/92 on the granting of exports on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Commission Regulation (EC) No 3304/94 (4), and in particular Article 5 (2) thereof, Whereas Commission Regulations (EC) No 1 08 1 /94 (^ (EC) No 11 66/94 (% (EC) No 408/95 Q and (EC) No 544/95 (8) provide for the issuing of invitations to tender for export refunds ; Whereas for economical reasons, it is appropriate to extend the period during which these invitations to tender remain open and provision should be made for a 1 . Article 1 (3) is hereby replaced by the following : '3 . The invitation shall remain open until 22 June 1995. During the period of its validity, weekly awards shall be made for which the quantities and time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender.' 2. Article 4 (2) is hereby replaced by the following : '2. Export licences issued in connection with this invitation to tender shall be valid from their date of issue within the meaning of paragraph 1 until 30 June 1995.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 May 1995. For the Commission Franz FISCHLER Member of the Commission ('). OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 349, 31 . 12. 1994, p . 105. 0 OJ No L 151 , 23. 6 . 1993, p. 15. (4) OJ No L 341 , 30. 12. 1994, p. 48 , j 5) OJ No L 120, 11 . 5. 1994, p. 21 . (6) OJ No L 130 , 25. 5 . 1994, p. 15. 0 OJ No L 44, 28. 2. 1995, p. 19 . (8) OJ No L 55, 11 . 3 . 1995, p. 24.